Form failfmcc (rev 2/2016)


                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF TENNESSEE
                                     Case No. 3:21−bk−00053
                                                       Chapter 7


    In re:

       John Terence Tennyson
       3701 Biltmore Ct.
       Mount Juliet, TN 37122
       Social Security No.:
       xxx−xx−0403



             NOTICE OF FAILURE TO FILE FINANCIAL MANAGEMENT COURSE
               CERTIFICATE AND POTENTIAL CLOSURE OF CASE WITHOUT
                                    DISCHARGE


    To the Debtor(s):

    You are receiving this notice because the Clerk is obligated to inform you that the Financial Management
    Course Certification Statement (Official Form 423) required by Rule 1007(b)(7) has not been filed in your
    case. If you are currently a Chapter 7 debtor, the statement must be filed within 60 days after the first set date
    for the meeting of creditors. If you are currently a Chapter 13 debtor, the statement must be filed no later than
    the date when the last payment required under the plan is made. If you fail to timely file the Financial
    Management Certification Statement, your case will be closed without you receiving a discharge.

    Date first set for the meeting of creditors: 02/08/2021
    Date of potential closure of your case: 04/09/2021




    Dated: 3/26/21                                                       TERESA C. AZAN
                                                                         Clerk, U.S. Bankruptcy Court




         Case 3:21-bk-00053          Doc 30 Filed 03/26/21 Entered 03/26/21 12:47:08                      Desc
                                      Failure to File FMCC Page 1 of 1
